******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
         ANNA MARIE GILLOTTI BLAKELY,
          ADMINISTRATRIX (ESTATE OF
             BENNY A. GILLOTTI) v.
              DANBURY HOSPITAL
                  (SC 19461)
Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                            Robinson, Js.
 Argued December 9, 2015—officially released December 20, 2016

Michael G. Rigg, for the appellant (defendant).
Kevin P. Thornton, for the appellee (plaintiff).
                           Opinion

   McDONALD, J. The sole issue in this certified appeal
is whether the lapse of a jurisdictional time limitation
for commencing suit in a statutory cause of action gives
a defendant immunity from suit, such that an interlocu-
tory appeal would be permitted to challenge a decision
concluding that the accidental failure of suit statute
(savings statute), General Statutes § 52-592,1 saved an
otherwise untimely action. We conclude that no immu-
nity from suit arises under such circumstances. Conse-
quently, a decision concluding that the savings statute
permits a statutory cause of action subject to a jurisdic-
tional time limitation to proceed cannot be the subject
of an interlocutory appeal authorized under State v.
Curcio, 191 Conn. 27, 31, 463 A.2d 566 (1983).
   The record reveals the following undisputed facts
and procedural history. Pursuant to General Statutes
§ 52-555,2 a wrongful death action was timely filed in
the name of the estate of Benny A. Gillotti against the
defendant, Danbury Hospital. The defendant moved to
dismiss that action on the ground that an estate is not
a legal entity with the capacity to sue. The trial court,
Doherty, J., granted the motion and rendered judgment
dismissing the action. See Gillotti v. Danbury Hospital,
Superior Court, judicial district of Danbury, Docket No.
CV-13-6011628-S (July 15, 2013).
   Months later, the plaintiff, Anna Marie Gillotti
Blakely, commenced the present wrongful death action
in her capacity as the administratrix of Gillotti’s estate.
The defendant moved for summary judgment, claiming
that the plaintiff’s action was time barred because (a)
it had been filed after the two year time limitation for
commencing a wrongful death action under § 52-555
had lapsed, and (b) the savings statute does not apply
to an action that has been dismissed due to an attorney’s
ignorance of the law. The trial court, Roraback, J.,
denied the motion for summary judgment. In a subse-
quent articulation, the court explained that it had con-
cluded that the mistake of law at issue was a ‘‘matter
of form’’ that could ‘‘properly be viewed as mistake,
inadvertence or excusable neglect of a nature to permit
resort to the protections of [the savings statute].’’ (Inter-
nal quotation marks omitted.)
   The defendant appealed from the denial of its motion
for summary judgment, challenging the trial court’s con-
clusion that the savings statute applied under these
circumstances. Recognizing that its appeal prior to the
trial court’s adjudication on the merits of the plaintiff’s
wrongful death claim was interlocutory, the defendant
invoked the second prong of the test set forth in Curcio
as authority for its appeal. After a hearing, the Appellate
Court issued an order dismissing the appeal for lack
of a final judgment. This court thereafter granted the
defendant’s petition for certification to appeal seeking
to challenge that determination. Blakely v. Danbury
Hospital, 316 Conn. 905, 111 A.3d 471 (2015).
   The defendant claims that its appeal falls within the
exception to the final judgment rule under the second
prong of the Curcio test because the appeal seeks to
vindicate a legal right, or at least a colorable claim to
a legal right, to freedom from suit. Specifically, the
defendant contends that the lapse of a jurisdictional
statute of limitations like the one in § 52-555 gives rise
to such a right. In support of this proposition, the defen-
dant relies on a statement to this effect in St. Paul
Travelers Cos. v. Kuehl, 299 Conn. 800, 815, 12 A.3d
852 (2011). In response, the plaintiff characterizes the
statement in Kuehl as dicta, and asserts that the jurisdic-
tional nature of the time limitation in § 52-555 is irrele-
vant in any event because the time limitation in the
savings statute, which is not jurisdictional, controls. In
support of this proposition, the plaintiff cites Isaac v.
Mount Sinai Hospital, 210 Conn. 721, 731–32, 557 A.2d
116 (1989), which concluded that the wrongful death
statute should be read as if the savings statute is incor-
porated, such that the time limitation of the latter modif-
ies the former.3 We conclude that the characterization
of the effect of a jurisdictional statute of limitations in
Kuehl is not accurate for purposes of Curcio.
   It is well settled that ‘‘[t]he subject matter jurisdiction
of our appellate courts is limited by statute to appeals
from final judgments . . . . [However], the courts may
deem interlocutory orders or rulings to have the attri-
butes of a final judgment if they fit within either of the
two prongs of the test set forth in [Curcio].’’ (Internal
quotation marks omitted.) Radzik v. Connecticut Chil-
dren’s Medical Center, 317 Conn. 313, 318, 118 A.3d 526
(2015). The second prong of the Curcio test, on which
the defendant relies in the present case, permits an
appeal if the decision ‘‘so concludes the rights of the
parties that further proceedings cannot affect them.’’
State v. Curcio, supra, 191 Conn. 31. That prong
‘‘focuses on the nature of the right involved. It requires
the parties seeking to appeal to establish that the trial
court’s order threatens the preservation of a right
already secured to them and that that right will be
irretrievably lost and the [parties] irreparably harmed
unless they may immediately appeal. . . . One must
make at least a colorable claim that some recognized
statutory or constitutional right is at risk. . . . In other
words, the [appellant] must do more than show that
the trial court’s decision threatens him with irreparable
harm. The [appellant] must show that that decision
threatens to abrogate a right that he or she then holds.
. . . The right itself must exist independently of the
order from which the appeal is taken.’’ (Citations omit-
ted; emphasis in original; internal quotation marks omit-
ted.) Hartford Accident & Indemnity Co. v. Ace
American Reinsurance Co., 279 Conn. 220, 226–27, 901
A.2d 1164 (2006).
   This court previously has determined that, ‘‘under
the second prong of [Curcio], a colorable claim to a
right to be free from an action is protected from the
immediate and irrevocable loss that would be occa-
sioned by having to defend an action through the avail-
ability of an immediate interlocutory appeal from the
denial of a motion to dismiss.’’ Dayner v. Archdiocese
of Hartford, 301 Conn. 759, 771, 23 A.3d 1192 (2011).
The rationale for immediate appellate review is that
‘‘the essence of the protection of immunity from suit
is an entitlement not to stand trial or face the other
burdens of litigation.’’ (Internal quotation marks omit-
ted.) Id. The second prong of Curcio has been deemed
satisfied under this rationale for actions that are
claimed to violate: sovereign immunity; Shay v. Rossi,
253 Conn. 134, 164–67, 749 A.2d 1147 (2000), overruled
in part on other grounds by Miller v. Egan, 265 Conn.
301, 325, 828 A.2d 549 (2003); immunity for statements
made in judicial and quasi-judicial proceedings; Chadha
v. Charlotte Hungerford Hospital, 272 Conn. 776, 787,
865 A.2d 1163 (2005); religious institutions’ first amend-
ment immunity; Dayner v. Archdiocese of Hartford,
supra, 771–72; statutory immunity; Manifold v. Ragag-
lia, 94 Conn. App. 103, 112–13, 891 A.2d 106 (2006); the
prohibition against double jeopardy; State v. Longo, 192
Conn. 85, 91, 469 A.2d 1220 (1984); and res judicata.
Lighthouse Landings, Inc. v. Connecticut Light &
Power Co., 300 Conn. 325, 328 n.3, 15 A.3d 601 (2011).4
   It is well established that no right to immunity from
suit arises from the lapse of an ordinary statute of
limitations. ‘‘The purpose of a statute of limitations is
to prevent stale claims and unnecessary delays in the
presentation of issues. . . . A plaintiff’s timely filed
action provides notice to the defendant and ensures
that the defendant does not find itself in a situation
where, because of the lapse of time, [the defendant] is
unable to gather facts, evidence, and witnesses neces-
sary to afford . . . a fair defense. . . . Statutes of limi-
tations also allow persons, after the lapse of a
reasonable time, to plan their affairs with a reasonable
degree of certainty, free from the disruptive burden of
protracted and unknown potential liability . . . .’’
(Internal quotation marks omitted.) Doe v. Hartford
Roman Catholic Diocesan Corp., 317 Conn. 357, 422–23,
119 A.3d 462 (2015). Because such interests may be
adequately vindicated by a trial judgment in the defen-
dant’s favor or on appeal, an adverse ruling on a statute
of limitations defense has been deemed not to satisfy
the second prong of Curcio. See State v. Coleman, 202
Conn. 86, 91, 519 A.2d 1201 (1987) (‘‘As an affirmative
defense, the statute of limitations provides the defen-
dant with a shield, not against prosecution itself, but
against successful prosecution. . . . [T]he rights
afforded the defendant, via the remedy of the statute
of limitations, were not concluded by the denial of her
motion. Those rights, if they exist in this case, are still
intact and may be enforced on trial or on appeal from
a final judgment.’’ [Citation omitted.]); see also San-
torso v. Bristol Hospital, 308 Conn. 338, 354 n.9, 63
A.3d 940 (2013) (‘‘the denial of a statute of limitations
defense is not itself an appealable final judgment’’).
    Our case law has long recognized, however, that time
limitations in a statutorily created right of action with no
common law antecedent, like a wrongful death action
under § 52-555, are not ordinary statutes of limitations.
See Korb v. Bridgeport Gas Light Co., 91 Conn. 395,
397–402, 99 A. 1048 (1917); DeMartino v. Siemon, 90
Conn. 527, 528–29, 97 A. 765 (1916). In Korb, the court
explained with regard to the predecessor to § 52-555:
‘‘The [wrongful death] statute . . . creates a liability
unknown to the common law, and contains a proviso
that no action shall be brought upon it but within one
year from the neglect complained of. This proviso is
something more than an ordinary statute of limitations.
It embodies an essential element of the cause of action
created—a condition attached to the right to sue at all.
The liability and the remedy are created by the same
statutes, and the limitations of the remedy are, there-
fore, to be treated as limitations of the right. . . . It
follows that the statutory provision or provisions pre-
scribing the limitation must be strictly observed if liabil-
ity is to attach to the claimed offender. Failure to show
such observance results in a failure to show the exis-
tence of a good cause of action.’’ (Citations omitted;
internal quotation marks omitted.) Korb v. Bridgeport
Gas Light Co., supra, 397; see also Baxter v. Sturm,
Ruger & Co., 230 Conn. 335, 340, 644 A.2d 1297 (1994)
(‘‘[a] limitation period is considered ‘one of the conge-
ries of elements necessary to establish the right,’ and
therefore characterized as substantive, only when it
applies to a new right created by statute’’).
   In light of the essential and integral nature of such
time limitations to the existence of the cause of action,
this court has characterized them as jurisdictional.5 See
Karp v. Urban Redevelopment Commission, 162 Conn.
525, 529, 294 A.2d 633 (1972) (‘‘the general rule [is] that
a time limitation on the enforcement of a right, created
by statute and not existing at common law, is a part of
the right and must be met in order to provide a court
with jurisdiction to hear the cause of action’’); see also
Ecker v. West Hartford, 205 Conn. 219, 233, 530 A.2d
1056 (1987) (deeming wrongful death action jurisdic-
tional under this general rule).
  This body of law provides the requisite background
to address the court’s statement in Kuehl, on which the
defendant relies in the present case. In Kuehl, this court
stated: ‘‘While a nonjurisdictional statute of limitations
merely provides relief from liability, a jurisdictional
statute of limitations provides freedom from suit.’’
(Emphasis added.) St. Paul Travelers Cos. v. Kuehl,
supra, 299 Conn. 815. The court cited no authority for
this proposition, and the resolution of the appeal was
not dependent on that distinction. Although the jurisdic-
tional distinction in Kuehl may have accurately
reflected that the party invoking the jurisdictional bar
had certain legal rights under the facts of that case,6 it
inaccurately characterizes this effect as giving rise to
immunity from suit for purposes of Curcio.
   It is well settled that jurisdictional prerequisites to
suit operate as a constraint on the court’s ability to
entertain the action, requiring dismissal of the action
whenever that defect is manifested, even on appeal.
Sousa v. Sousa, 322 Conn. 757, 770, 143 A.3d 578 (2016);
St. Paul Travelers Cos. v. Kuehl, supra, 299 Conn. 815.
We have never suggested, however, that jurisdictional
prerequisites to suit are intended to confer immunity
from suit. If that were the case, an interlocutory appeal
would be permitted every time a party challenged the
satisfaction of any of the numerous justiciability mat-
ters that we have deemed to be jurisdictional in nature
(standing, mootness, ripeness, political question doc-
trine); Office of the Governor v. Select Committee of
Inquiry, 271 Conn. 540, 569, 858 A.2d 709 (2004); or
any condition precedent to suit in a statutorily created
cause of action that similarly has been deemed jurisdic-
tional. See, e.g., Neighborhood Assn., Inc. v. Limberger,
321 Conn. 29, 45, 136 A.3d 581 (2016) (procedural
requirements before initiating action to foreclose lien);
Bristol v. Ocean State Job Lot Stores of Connecticut,
Inc., 284 Conn. 1, 5, 931 A.2d 837 (2007) (timely service
of notice to quit in summary process action); Forbes v.
Suffield, 81 Conn. 274, 275, 70 A. 1023 (1908) (timely
notice of highway defect). Indeed, § 52-555 is only one
of numerous statutes to which jurisdictional time limits
apply. See, e.g., Paradigm Contract Management Co.
v. St. Paul Fire & Marine Ins. Co., 293 Conn. 569,
570–71, 576–77, 979 A.2d 1041 (2009) (actions to recover
on bonds for labor or materials); Connecticut Steel Co.
v. National Amusements, Inc., 166 Conn. 255, 262–63,
348 A.2d 658 (1974) (actions to foreclose mechanic’s
liens); Avon Meadow Condominium Assn., Inc. v. Bank
of Boston Connecticut, 50 Conn. App. 688, 699–700, 719
A.2d 66 (unfair trade practices actions), cert. denied,
247 Conn. 946, 723 A.2d 320 (1998); see also State v.
Lombardo Bros. Mason Contractors, Inc., 307 Conn.
412, 444, 54 A.3d 1005 (2012) (explaining general rule
that time limitation ‘‘contained within a statute that
creates a right of action that did not exist at common
law’’ is deemed to be jurisdictional [internal quotation
marks omitted]). The appellate courts would be inun-
dated with interlocutory appeals, in contravention of
our intention that the Curcio exceptions to the final
judgment rule be ‘‘narrow.’’ State v. Garcia, 233 Conn.
44, 65, 658 A.2d 947 (1995), overruled in part on other
grounds sub silentio by Sell v. United States, 539 U.S.
166, 179, 123 S. Ct. 2174, 156 L. Ed. 2d 197 (2003);
Burger & Burger, Inc. v. Murren, 202 Conn. 660, 664,
522 A.2d 812 (1987); see also Stroiney v. Crescent Lake
Tax District, 197 Conn. 82, 85, 495 A.2d 1063 (1985).
   Moreover, because jurisdictional defects may be
raised at any time and must be addressed before the
court can proceed on the merits of an action; Broadnax
v. New Haven, 270 Conn. 133, 153, 851 A.2d 1113 (2004);
Jolly, Inc. v. Zoning Board of Appeals, 237 Conn. 184,
191 n.11, 676 A.2d 831 (1996); Chotkowski v. State, 213
Conn. 13, 17, 566 A.2d 419 (1989); a case implicating
more than one such defect could give rise to multiple
interlocutory appeals in a single action (i.e., initial
appeal challenging standing and later appeal challeng-
ing compliance with time limits). Such a result would
plainly contravene the purpose of the final judgment
rule: ‘‘to discourage piecemeal appeals and to facilitate
the speedy and orderly disposition of cases at the trial
court level.’’ (Internal quotation marks omitted.)
Palmer v. Friendly Ice Cream Corp., 285 Conn. 462,
468 n.7, 940 A.2d 742 (2008); accord Waterbury Teach-
ers Assn. v. Freedom of Information Commission, 230
Conn. 441, 450, 645 A.2d 978 (1994). Accordingly, we
are not persuaded that the jurisdictional effect of the
time limitation itself brings the defendant’s claim within
the second prong of Curcio.
   Nor are we persuaded that the substantive distinction
that gave rise to the jurisdictional effect of the time
limit—limitation on the cause of action rather than limi-
tation on the remedy—creates immunity from suit. This
court previously has recognized that the lapse of a stat-
ute of repose is similarly viewed as extinguishing the
right of action. See Baxter v. Sturm, Ruger & Co., supra,
230 Conn. 344–45. Yet, the court has declined to treat
all such statutes as materially different from ordinary
statutes of limitations. See State v. Lombardo Bros.
Mason Contractors, Inc., supra, 307 Conn. 443.
   This is not to say that the distinction between the
two types of time limitations has no material impact
on the defendant’s rights. A defendant’s right to assert
a defense based on a jurisdictional statutory time limit
cannot be waived. St. Paul Travelers Cos. v. Kuehl,
supra, 299 Conn. 815. In the absence of any other statu-
tory condition, the right to that defense vests upon the
lapse of the time limitation. See Angelsea Productions,
Inc. v. Commission on Human Rights & Opportuni-
ties, 248 Conn. 392, 407–408, 727 A.2d 1268 (1999); Hart-
ford v. Freedom of Information Commission, 201
Conn. 421, 426–27, 518 A.2d 49 (1986); Hillier v. East
Hartford, 167 Conn. 100, 109, 355 A.2d 1 (1974). As such,
due process rights arise that constrain the legislature’s
ability to retroactively deprive a defendant of that
defense. See Doe v. Hartford Roman Catholic Diocesan
Corp., supra, 317 Conn. 415 n.44; Angelsea Productions,
Inc. v. Commission on Human Rights & Opportuni-
ties, supra, 407–408; Hartford v. Freedom of Informa-
tion Commission, supra, 426–27; Hillier v. East
Hartford, supra, 109; see also Baxter v. Sturm, Ruger &
Co., supra, 230 Conn. 340 (recognizing that defendant
retains defense even if action is brought in another
jurisdiction for choice of law purposes; ‘‘ ‘if the limita-
tion is so interwoven with . . . the cause of action as
to become one of the congeries of elements necessary
to establish the right, that limitation goes with the cause
of action wherever brought’ ’’). By contrast, a defen-
dant’s right to a defense under an ordinary statute of
limitations may be waived; L. G. DeFelice & Son, Inc.
v. Wethersfield, 167 Conn. 509, 513, 356 A.2d 144 (1975);
and does not vest for purposes of due process until
the defendant has successfully asserted that defense
through a final judgment. See Doe v. Hartford Roman
Catholic Diocesan Corp., supra, 414–15.
   The fact that a defendant may have a vested right
to assert a time limitation defense, however, does not
change the underlying purpose of that defense. As the
court in Kuehl recognized, just like an ordinary statute
of limitations, a jurisdictional time limitation serves the
purpose of ‘‘securing finality and protecting against the
enforcement of stale claims . . . .’’ St. Paul Travelers
Cos. v. Kuehl, supra, 299 Conn. 814–15; see also id.,
809–10. As such, that interest may be vindicated by a
favorable decision on the merits or on appeal. See State
v. Coleman, supra, 202 Conn. 91. Accordingly, the lapse
of the jurisdictional time limitation in the wrongful
death action in the present case did not give rise to a
right, even a colorable one, to immunity from suit.
  Nonetheless, the defendant argues in the present case
that refusing to allow it to appeal pursuant to the second
prong of Curcio would produce an absurd result
because it could merely file a declaratory judgment
action and obtain immediate appellate review in that
action. We disagree. ‘‘Ordinarily, a declaratory judg-
ment action will not be entertained if there is another
action pending between the same parties in which the
same issues are involved and may be adjudicated.’’
Buchman v. Taylor, 151 Conn. 209, 211, 196 A.2d 111
(1963); see also Beccia v. Waterbury, 185 Conn. 445,
454, 441 A.2d 131 (1981); Kolodney v. Kolodney, 2 Conn.
App. 697, 700, 483 A.2d 622 (1984); Practice Book § 17-
55 (3). Whether the defendant may have been able to
immediately appeal an adverse decision in a declaratory
judgment action filed before the present action does not
bear on our resolution of the Curcio issue in this appeal.
  We conclude, therefore, that the Appellate Court
properly dismissed the defendant’s appeal for lack of
a final judgment. We continue to adhere to our view,
as expressed in both Isaac v. Mount Sinai Hospital,
supra, 210 Conn. 731, and Korb v. Bridgeport Gas Light
Co., supra, 91 Conn. 402, that the limitations period in
our wrongful death statute, § 52-555, must be read in
conjunction with the savings statute, § 52-592 (a), such
that the time limitation contained in the latter modifies
the time limitation contained in the former.
   Finally, we perforce observe that a review of our
Curcio case law suggests that its standards, particularly
with regard to whether a right is ‘‘colorable,’’ have pre-
sented significant difficulties to litigants and courts
alike. It may be that the time has come to modify or
replace our Curcio jurisprudence. We leave that matter,
however, to another day. We are persuaded that, in the
present case, it is entirely appropriate to defer resolu-
tion of the timeliness of the present action until the
conclusion of the merits in the underlying action.
      The judgment of the Appellate Court is affirmed.
      In this opinion the other justices concurred.
  1
     General Statutes § 52-592 (a) provides in relevant part: ‘‘If any action,
commenced within the time limited by law, has failed one or more times
to be tried on its merits because of insufficient service or return of the writ
due to unavoidable accident or the default or neglect of the officer to whom
it was committed, or because the action has been dismissed for want of
jurisdiction, or the action has been otherwise avoided or defeated by the
death of a party or for any matter of form . . . the plaintiff . . . may com-
mence a new action . . . for the same cause at any time within one year after
the determination of the original action or after the reversal of the judgment.’’
   2
     General Statutes § 52-555 (a) provides in relevant part: ‘‘In any action
surviving to or brought by an executor or administrator for injuries resulting
in death . . . such executor or administrator may recover from the party
legally at fault for such injuries just damages together with the cost of
reasonably necessary medical, hospital and nursing services, and including
funeral expenses, provided no action shall be brought to recover such dam-
ages and disbursements but within two years from the date of death . . . .’’
   3
     Although the plaintiff relies on Isaac, this court recognized as early as
1917 that even substantive time limits like the one in the wrongful death
statute are not controlling if the savings statute applies. See Korb v. Bridge-
port Gas Light Co., 91 Conn. 395, 402, 99 A. 1048 (1917) (‘‘[w]e are of
the opinion that the time limitation, forming an essential condition to the
existence of a right of action under the [wrongful death statute], is one
derived by reading together the proviso therein contained and [the savings
statute], the latter section operating as a modification of the former’’). Isaac
v. Mount Sinai Hospital, supra, 210 Conn. 731, underscored the vitality of
the court’s reasoning in Korb in the face of a claim that Korb had been
undermined by subsequent case law deeming time limitations in a statutorily
created action to be jurisdictional.
   4
     The doctrine of collateral estoppel, in some instances, has also been
deemed to satisfy the second prong of Curcio. Compare Convalescent Center
of Bloomfield, Inc. v. Dept. of Income Maintenance, 208 Conn. 187, 195,
544 A.2d 604 (1988) (permitting interlocutory appeal of decision rejecting
collateral estoppel defense to litigating issue decided adversely to appellees
in prior administrative proceeding not subject to judicial review), with State
v. Bacon Construction Co., 300 Conn. 476, 484–86, 15 A.3d 147 (2011) (declin-
ing to allow interlocutory appeal from denial of collateral estoppel defense
to prejudgment remedy proceeding).
   5
     After oral argument before this court, we issued an order directing the
parties to file supplemental briefs addressing the following questions:
   ‘‘1. Should this court continue to characterize limitation periods contained
within statutorily created rights of action as jurisdictional in nature; see
State v. Lombardo Bros. Mason Contractors, Inc., 307 Conn. 412, 444, 54
A.3d 1005 (2012); or should this court apply the presumption in favor of
subject matter jurisdiction to statutory time limitations for all other actions
and determine whether strong evidence of legislative intent exists to over-
come that presumption? See James L. v. Commissioner of Correction, 245
Conn. 132, 145–46, 712 A.2d 947 (1998).
   ‘‘2. If the court adopts the second approach, is there sufficient evidence
of legislative intent to make the limitation period in the wrongful death
statute, § 52-555, jurisdictional?’’
   After our review of the parties’ briefs, our case law, and legislative changes
to § 52-555 subsequent to this court’s characterization of the time limitation
in § 52-555 as jurisdictional that did not overrule our case law, we conclude
that we must continue to adhere to our long-standing jurisdictional charac-
terization of such time limitations. In so concluding, we observe that our
case law has established that this characterization is consistent with the
general rule requiring strong evidence of legislative intent to overcome a
presumption in favor of subject matter jurisdiction. See Neighborhood Assn.,
Inc. v. Limberger, 321 Conn. 29, 45–46, 136 A.3d 581 (2016); Williams v.
Commission on Human Rights & Opportunities, 257 Conn. 258, 266, 777
A.2d 645 (2001).
   6
     Kuehl was a declaratory judgment action in which the plaintiff insurer
sought a declaration that a public act unconstitutionally had conferred
jurisdiction on the workers’ compensation commissioner to consider a claim,
like that of the defendant claimant, that had been barred by a final judgment
for failure to file a timely notice of claim. St. Paul Travelers Cos. v. Kuehl,
supra, 299 Conn. 801–802, 804. Prior to the commencement of the declaratory
judgment action, the defendant claimant had filed a second claim with the
commissioner invoking the new statutory exception added by the public
act as a basis for the commissioner’s jurisdiction. Id., 807. While the second
claim was pending before the commissioner, the trial court granted the
plaintiff’s motion for summary judgment in the declaratory judgment action,
concluding that the public act was unconstitutional. Id. The defendant claim-
ant appealed, arguing that the declaratory judgment action should have been
dismissed on grounds of standing and ripeness in light of the pending claim
before the commissioner. Id., 808, 811. This court rejected those jurisdic-
tional arguments. Id., 811, 812.
   These facts reflect a notable distinction from the present case that sheds
light on the court’s comment in Kuehl regarding ‘‘freedom from suit.’’ Id.,
815. At the time the injuries arose that gave rise to the claim for benefits
in Kuehl, the only statute in existence bearing on the timeliness of the claim
was the workers’ compensation statute. Id., 804–806. It was not until two
years after all appeals from the disposition of the first claim had been
exhausted that the legislature enacted the public act attempting to effectively
revive the commissioner’s jurisdiction in such cases. Id., 806. Thus, in the
preceding two year period, the plaintiff insurer properly could assert that
the final judgment on the first claim precluded a change to the law exposing
its insured to suit. In the present case, the savings statute and the wrongful
death statute were concurrently in effect at the time the cause of action
accrued.